Exhibit 10.1




April 26, 2018


VIA EMAIL AND OVERNIGHT DELIVERY


Brad Thomas
3 Jeremy Drive
New Fairfield, CT
06812


Re: Separation Agreement and Release


Dear Brad,




This letter (“Agreement”) affirms your separation of employment with Insulet
Corporation (“Insulet” or the “Company”) by mutual agreement.  Your separation
of employment will be considered a Terminating Event under Section 2(h)(i) of
the Insulet Corporation Amended and Restated Executive Severance Plan (the
“ESP”), a copy of which is attached as Exhibit A.  Our objective is to establish
an amicable arrangement for ending your employment relationship, to release the
Company from all legally waivable claims and to permit you to receive separation
benefits.


By signing this Agreement, you will be giving up valuable legal rights. For this
reason, it is very important that you carefully review and understand the
Agreement before signing it.  You have twenty- one (21) days from the date you
receive this Agreement to consider whether to sign this Agreement. To accept the
offer set forth in this Agreement, you must (i) sign this Agreement and deliver
it to Patrick Sullivan, Insulet Corporation, 600 Technology Park Drive, Suite
200, Billerica, MA, 01821 by electronic mail, certified mail, overnight mail or
hand delivery, so that Mr. Sullivan receives the signed Agreement by the end of
the 21-day period (the “Deadline”). If you do not sign and return this Agreement
before the Deadline, the offer set forth herein will expire.  The Company
encourages you to take advantage of this period of time by consulting with a
lawyer, or other trusted advisor, before signing the document.


1. Transition Role, Employment Status and Final Payments:


(a) The Company has accepted your resignation as Executive Vice President, Human
Resources & Organizational Development, effective April 27, 2018.  As of that
date, you will no longer serve as an Officerof the Company orany of the
Company’s subsidiaries or entities affiliated with the Company. Absent earlier
termination, your employment shall end on May 31, 2018. The last date of your
employment shall be deemed to be the “Separation Date.” Also effective during
the period commencing April 27, 2018 and continuing until May 31, 2018 (the
“Transitional Employment Period”), you shall remain employed by the Company in a
“Transition Role.” You shall at all times, including during the Transitional
Employment Period, act in a professional manner in any communications with the
Company. Both before and during the Transitional Employment Period, you shall
act in a positive and constructive manner, perform any assigned tasks, and
otherwise assist Insulet in the transition of work in connection with any of the
duties you have performed at Insulet, or otherwise perform any specific project
assigned to you by Insulet. Your employment status as an at-will employee shall
remain at all times, including during the Transitional Employment Period.


(b) During the Transitional Employment Period, you shall receive the following
Transition Pay and Benefits: (i) continuation of your base bi-weekly salary,
subject to all ordinary payroll taxes and withholdings, in accordance with
Insulet’s payroll policies and procedures; and (ii) continuation of your
participation in Insulet’s employee benefits programs and employee insurance
benefits programs, but only to the extent that you currently participate in such
programs and remain eligible under any applicable plan document(s). You also
shall continue to vest in any outstanding stock options or restricted stock
units previously granted to you by the Company on account of your employment
through the Separation Date.
 

--------------------------------------------------------------------------------



(c) You specifically acknowledge that the offer and continuation of your
employment during the Transitional Employment Period is being provided as part
of the separation of your employment from the Company and is in consideration of
your obligations under this Agreement, including the release of claims set forth
in Section 3, below, and that nothing herein alters your status as an employee
at will during the Transitional Employment Period. Notwithstanding the
foregoing, the Company only will terminate your employment prior to the
Separation Date if you materially breach your obligations to the Company.


(d) As of the Separation Date, your salary will cease, and any entitlement you
have or might have under a Company-provided benefit plan, program, contract or
practice will terminate, except as expressed in this Agreement or as required by
federal, state or local law.


(e) As of the Separation Date, you will be paid all earned wages and for all
accrued but unused vacation time. You acknowledge that you have previously been
paid a 2017 cash incentive plan bonus in the gross amount of Four Hundred Six
Thousand Dollars ($406,000.00), less applicable tax deductions and withholdings,
and such amount represents the full amount of the 2017 bonus due to you.
 
(f) The Separation Date shall be the date of the “qualifying event” under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  If you are
enrolled in the Company’s medical plans as of the date you receive this
Agreement, you will be provided a benefits packet containing information on your
COBRA rights and how to elect to convert to a direct pay plan under COBRA.


2. Consideration: In exchange for, and in consideration of: (i) your execution
of this Agreement and timely return of the signed Agreement as directed, without
revoking the same, (ii) your execution of the Release of Claims (the “Release”)
attached to and incorporated into this Agreement as Exhibit B on or after the
Separation Date and timely return of the signed Release as directed, without
revoking the same, and (iii) your ongoing compliance with this Agreement and the
Release and  your continuing obligations under the Inventions, Non-Disclosure,
Non-Solicitation, Non-Servicing and Non-Competition Agreement, dated October 31,
2014, between you and the Company (the “NDA”), attached as Exhibit C and
incorporated herein by reference, the Company agrees to provide you the
following amounts and benefits, collectively referred to as “Termination
Benefits”:


(a) Severance Pay: The Company will provide you severance in an amount
equivalent to your current gross annual base salary of Four Hundred Thousand
Dollars ($400,000.00) paid out over a period of twelve (12) months, less
applicable tax deductions and withholdings, and any other authorized deductions
(“Severance Pay”). Severance Pay shall be paid in substantially equal
installments in accordance with the Company’s regular payroll practice beginning
on the first payroll date that occurs following the sixty (60) day period
beginning on the Separation Date. As used herein, “Severance Period” means the
period from June 1, 2018 to May 31, 2019.


(b) COBRA: If you elect in a timely manner to continue medical and dental
insurance coverage after the Separation Date in accordance with the provisions
of COBRA and provided that you timely pay your regular employee contribution
toward your medical and dental insurance premiums as required by the Company or
its COBRA administrator, the Company will pay the standard employer portion of
your medical and dental insurance premiums until the earlier of (a) the last day
of the Severance Period, (b) the date you become eligible for health insurance
through another employer, or (c) the date you otherwise become ineligible for
COBRA. The Company’s obligations under this subsection are contingent on you
making a timely COBRA election. Additionally, the Company shall only be required
to continue and contribute to your medical and dental insurance under this
subsection to the same extent that such insurance is provided to persons
employed by the Company. Please note that if the Company, in its sole
discretion, subsequently determines that all or some of its payment of the COBRA
premiums are discriminatory under the Internal Revenue Code, any remaining COBRA
payments shall instead be paid to you as additional severance pay over the same
period that the subsidy would have been provided.  After the expiration of the
Severance Period, you will have the right to continue your medical and dental
insurance solely at your own cost pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) to the extent you and your
qualified beneficiaries remain eligible.
 

--------------------------------------------------------------------------------



(c) Bonus Payments: The Company shall pay you the following bonuses: (i) the
amount of Four Hundred Six Thousand Dollars ($406,000.00), which amount is
equivalent to the cash incentive plan bonus for 2017 paid to you by the Company,
payable in equal installments at the same time as your Severance Pay in
accordance with the Company’s regular payroll practice beginning on the first
payroll date that occurs following the sixty (60) day period beginning on the
Separation Date; and (ii) the Pro-Rata Bonus, which amount reflects a pro-rata
portion of the cash incentive award for 2018 based on the degree to which the
applicable Company-based financial performance metrics for 2018 were satisfied,
and assuming target achievement of any performance metrics related to individual
performance, payable at the same time as bonuses are paid to executives of the
Company generally, but in no event later than March 15, 2019. The bonuses
payable hereunder will be reduced by applicable tax deductions and withholdings,
and any other authorized deductions.


(d) Apartment Allowance: The Company agrees to continue to pay you the apartment
allowance in the amount of Two Thousand Five Hundred Dollars ($2,500.00) per
month net of taxes for the months of June and July 2018. The apartment allowance
will be paid as One Thousand Two Hundred Fifty Dollars ($1,250.00) bi-weekly in
accordance with the Company’s regular payroll practices.


(e) Outplacement: The Company agrees to reimburse you for outplacement services
not to exceed Twenty-Five Thousand Dollars ($25,000.00), provided that you incur
such expenses within 12 months of the Separation Date.  Such reimbursement shall
be made by the Company within 30 days of receipt of satisfactory evidence of
such expenses (an in no event later than the end of the calendar year following
the calendar year in which the expense was incurred).
 
(f) You acknowledge and agree that the description of the Termination Benefits
set forth in this Section 2 (other than Section 2(d)) correctly summarizes those
termination benefits set forth in the ESP.


3. Release: This section of the Agreement is a release of legal claims. Please
carefully review this section with your attorney, or other trusted advisor, and
do not sign this document unless you understand what this section says.


(a) In exchange for the amounts and benefits described in Section 2, which are
in addition to anything of value to which you are entitled to receive, you and
your representatives, agents, estate, heirs, successors and assigns, absolutely
and unconditionally release, discharge, indemnify and hold harmless the “Company
Releasees” from any and all legally waivable claims that you have against the
Company Releasees.  Other than as permitted in Section 3(e) below, this means
that by signing this Agreement, you are agreeing to forever waive, release and
discharge any type of claim against the Company Releasees arising from conduct
that occurred any time in the past and up to and through the date you sign this
document. Company Releasees is defined to include the Company and/or any of its
parents, subsidiaries or affiliates, predecessors, successors or assigns, and
its and their respective current and/or former directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities.
 

--------------------------------------------------------------------------------



(b) This release includes, but is not limited to, any waivable claims you have
against the Company Releasees based on conduct that occurred any time in the
past and up to and through the date you sign this Agreement that arises from any
federal, state or local law, regulation, code or constitution dealing with
either employment, employment benefits or employment discrimination.  By way of
example, this release includes the release of claims against the Company
Releasees under the laws or regulations concerning discrimination on the basis
of race, color, creed, religion, age, sex, sex harassment, sexual orientation,
gender identity, national origin, ancestry, genetic carrier status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal, state or local law. This
release also includes any claim you may have against the Company Releasees for
breach of contract, whether oral or written, express or implied; any tort claims
(such as wrongful discharge, tortious interference with contractual or
advantageous relations, misrepresentation and/or defamation); any claims for
equity or employee benefits of any kind; or any other legally waivable statutory
and/or common law claims.


(c) For avoidance of doubt, by signing this Agreement you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Section 3(e) below) under the following nonexclusive list of discrimination
and employment statutes: Title VII of the Civil Rights Act of 1964 (Title VII”),
The Americans With Disabilities Act (“ADA”), The ADA Amendments Act, The Equal
Pay Act (“EPA”), The Lilly Ledbetter Fair Pay Act, the Family and Medical Leave
Act (“FMLA”), The Worker Adjustment and Retraining Notification Act (“WARN”),
The Genetic Information Non- Discrimination Act (“GINA”), The Employee
Retirement Income Security Act (“ERISA”), The Massachusetts Fair Employment
Practices Act (M.G.L. ch. 151B), The Massachusetts Payment of Wages Law (M.G.L.
ch. 149, § 148), The Massachusetts Overtime Law (M.G.L. ch. 151, § 1A), The
Massachusetts Equal Rights Act, The Massachusetts Sick Leave law, The
Massachusetts Equal Pay Act, the Massachusetts Privacy Statute, the
Massachusetts Earned Paid Sick Leave Law, The Massachusetts Civil Rights Act,
all as amended, as well as any other federal, state and local statutes,
regulations, codes or ordinances that apply to you.


(d) You release the Company Releasees from any and all wage and hour related
claims to the maximum extent permitted by state law. This release of legal
claims includes any wage and hour related claims under any state law for unpaid
or delayed payment of wages, overtime, bonuses, commissions, incentive payments
or severance, missed or interrupted meal periods, interest, attorneys’ fees,
costs, expenses, liquidated damages, treble damages or damages of any kind to
the maximum extent permitted by law.


(e) Nothing in this Section 3 or elsewhere in this Agreement (including but not
limited to the accord and satisfaction, confidentiality, non-disparagement, and
return of property provisions) (i) prevents you from filing a claim under the
workers compensation or unemployment compensation statutes; (ii) limits or
affects your right to challenge the validity of this Agreement under the ADEA or
the Older Worker Benefits Protection Act; or (iii) prevents you from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, the National Labor Relations Board, the Securities and
Exchange Commission, or any other federal, state or local agency charged with
the enforcement of any laws, including providing documents or other information
to such agencies; although, by signing this Agreement you are waiving your right
to recover any individual relief (including any backpay, frontpay, reinstatement
or other legal or equitable relief) in any charge, complaint, or lawsuit or
other proceeding brought by you or on your behalf by any third party, except for
any right you may have to receive an award from a government agency (and not the
Company) for information provided to the government agency.


(f) Nothing in this Section 3 shall be construed as a waiver of any right you
may have to indemnification under the by-laws of the Company or any coverage
provided by the Company’s Directors and Officers insurance.
 

--------------------------------------------------------------------------------



4. Equity Grants: Those outstanding stock options granted to you by the Company
under the terms of the Company’s 2007 Stock Option and Incentive Plan, as that
has been amended and/or restated from time to time (the “2007 Plan”) that have
previously become vested and that you have not yet exercised, and those
additional stock options that may become vested on or prior to the Separation
Date, will be exercisable by you pursuant to the terms of the 2007 Plan and the
stock option grant documents, including those provisions limiting the time
during which a vested stock option may be exercised following your termination
of employment. Those restricted stock units granted by the Company to you that
have previously vested have been settled and are no longer outstanding. No
additional restricted stock units shall become vested prior to the Separation
Date and all such unvested restricted stock units shall, therefore, be forfeited
as of your termination of employment.  You hereby acknowledge that, except for
those options that have previously become vested or that may become vested on or
prior to the Separation Date, you do not now have, and will not in the future
have, any further rights attributable to stock options or any other equity-based
compensation awards by the Company.


5. Accord and Satisfaction: The amounts described in Sections 1 and 2 shall be
complete and unconditional payment, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay and other
forms of paid time off, draws, incentive pay, bonuses, commissions, stock, stock
options and any other form of equity, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, attorney's fees, or other
costs or sums.
 
6.                Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:


Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:


(a) in consideration for the amounts and benefits described in Section 2 of this
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose on
or prior to the date this Agreement was executed;


(b) you understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you;


(c) you have carefully read and fully understand all of the provisions of this
Agreement, and you knowingly and voluntarily agree to all of the terms set forth
in this Agreement; and


(d) in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company Releasees or their attorneys with the
exception of those promises described in this document.


7. Period for Review and Consideration of Agreement:


(a) You acknowledge that you have at least twenty-one (21) days to review this
Agreement and consider its terms before signing it.


(b) The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.
 

--------------------------------------------------------------------------------





8. Company Files, Documents and Other Property: You represent that you have
returned to the Company, or will return to the Company prior to the Separation
Date, all Company property and materials, including but not limited to, (if
applicable) personal computers, laptops, fax machines, scanners, copiers,
cellular phones, Company credit cards and telephone charge cards, Company keys
and passes, intangible information stored on hard drives or thumb drives,
software passwords or codes, security passwords or codes, tangible copies of
trade secrets and confidential information, and all other Confidential
Information of the Company (“Company Property”). You agree that in the event
that you discover any other Company Property in your possession after the
Separation Date of this Agreement you will immediately return such materials to
the Company.


9. Confidential Information, Noncompetition and Cooperation:


(a) Confidentiality: You understand and agree that your employment with the
Company created a relationship of confidence and trust between you and the
Company with respect to all Confidential Information (as defined below).  At all
times, both during your employment with the Company and after your termination,
you shall keep in confidence and trust all such Confidential Information, and
will not use or disclose any such Confidential Information without the written
consent of the Company.


(b) Confidential Information: As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company.  Confidential Information includes information developed by the Covered
Executive in the course of the Covered Executive’s employment by the Company, as
well as other information to which the Covered Executive may have access in
connection with the Covered Executive’s employment.  Confidential Information
also includes the confidential information of others with which the Company has
a business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of your
obligations under Section 9(a).


(c) Noncompetition and Nonsolicitation: During your employment and for a period
of twelve (12) months thereafter, you  (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company; and (iii) will
refrain from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Company.  You
understand that the restrictions set forth in this Section 9(c) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and you agree that
such restrictions are reasonable and appropriate for this purpose.  For purposes
of this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the United States that is competitive with any business which the
Company or any of its affiliates conducts or proposes to conduct at any time
during your employment. Notwithstanding the foregoing, you may own up to one
percent of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.
 

--------------------------------------------------------------------------------



(d)                Reasonable Restrictions: You stipulate and release any and
all claims that your obligations under Sections 9(a) and (c) are not reasonable
or not fully enforceable as written, and you agree not to sue or otherwise
pursue any legal claim contrary to the foregoing stipulation and release.


(e) Litigation and Regulatory Cooperation.  During and after your employment,
you shall cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company.  Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after your employment, you also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company.  The Company
shall reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of obligations pursuant to this Section 9(e).


(f) Non-Disparagement.  During your employment and after the termination of your
employment with the Company, you agree not to make or cause to be made, directly
or indirectly, any statement to any person criticizing or disparaging the
Company or any of its stockholders, directors, officers or current or former
employees or commenting unfavorably or falsely on the character, business
judgment, services, products, business practices or business reputation of the
Company or any of its stockholders, directors, officers or current or former
employees.


(g) Injunction and Other Relief.  You agree that it would be difficult to
measure any damages caused to the Company which might result from any breach by
you of your obligations in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach.  Accordingly, subject to
Section 12 of this Agreement, you agree that if you breach, or propose to
breach, any portion of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach or proposed breach
without showing or proving any actual damage to the Company. In addition, if you
breach any covenant in this Section 9, such breach shall relieve the Company of
any further obligations under this Agreement and, in addition to any other legal
or equitable remedy available to the Company, shall entitle the Company to stop
providing and/or recover any Termination Benefits payable or paid to you (or on
your behalf) pursuant to Section 2 of this Agreement.


(h) Confidentiality of this Agreement: You agree that you shall not disclose,
divulge or publish, directly or indirectly, any information regarding the amount
of the severance agreed to in this Agreement, to any person or organization
other than (i) your immediate family, (ii) your accountants or attorneys when
such disclosure is necessary for the accountants or attorneys to render
professional services, (iii) to the taxing authorities, (iv) the unemployment
compensation agency; or (v) when otherwise compelled by law.


10. Affirmations and Representations: You affirm that you have not filed, caused
to be filed, and are not presently a party to any claim, complaint, or action
against the Company Releasees in any forum or form, or if there are such claims,
complaints or actions pending, you agree to request withdrawal and/or dismiss
all such claims, complaints or actions that may be legally withdrawn and/or
legally dismissed prior to the receipt of any payments and other benefits set
forth in this Agreement. You also affirm that you are not aware of any other
claim you may have against the Company. You represent that you have no knowledge
of any wrongdoing involving improper or false claims against a federal or state
governmental agency that involves you or any of the Company Releasees. You
affirm that you have given the Company oral and/or written notice of any and all
concerns that you may have regarding internal and public safety matters,
suspected ethical or compliance issues or legal violations on the part of the
Company or of the Company Releasees or you. You also affirm that you have no
known workplace injuries or occupational diseases, and you have been provided
and/or have not been denied any leave or accommodation under applicable leave
and/or disabilities laws. You acknowledge that the Company is relying on the
accuracy of these representations as a material term of this Agreement.
 

--------------------------------------------------------------------------------



11. No Re-Employment: You agree not to apply for any positions with the Company
Releasees as an employee, independent contractor or any other similar enagement
unless asked to do so by an officer of the Company.  And, in the event that you
violate this provision, the Company Releasees shall have the right to reject
your application without recourse by you and such rejection shall not constitute
retaliation under federal or state statutory law or under common or tort law.


12. Arbitration of Disputes: Any controversy or claim arising out of or relating
to this Agreement or the breach thereof shall, to the fullest extent permitted
by law, be settled by arbitration in any forum and form agreed upon by the
parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Boston, Massachusetts in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  In the event that any person or entity other than you or the
Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 12 shall
be specifically enforceable. Notwithstanding the foregoing, this Section 12
shall not preclude either you or the Company from pursuing a court action for
the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 12.


13. Consent to Jurisdiction: To the extent that any court action is permitted
consistent with or to enforce Section 12, above, you and the Company hereby
consent to the jurisdiction of the Superior Court of The Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, you (a)
submit to the personal jurisdiction of such courts; (b) consent to service of
process; and (c) waive any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.


14. Section 409A: This Agreement is intended to comply with, or be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A")
and shall be construed and administered in accordance with Section 409A. In the
event any aspect of this Agreement is determined to be subject to Section 409A,
this Agreement will be interpreted in a manner intended to comply with Section
409A. Notwithstanding anything herein to the contrary, (i) if on the Separation
Date you are a “specified employee" as defined in Section 409A of the Code (and
any related regulations or other pronouncements thereunder) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), and (ii) if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax.
 

--------------------------------------------------------------------------------



15. Representations and Governing Law:


(a) This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written between you and the Company, except for the NDA, which shall
remain in full force and effect in accordance with its terms.  You agree to
abide by the terms of the NDA, which are hereby incorporated into this Agreement
by reference; however, to the extent that the provisions of Section 5 of the ESP
impose obligations on you in excess of those set forth in the NDA, the
provisions of the ESP shall prevail. This Agreement may not be changed, amended,
modified, altered or rescinded except upon the express written consent of both
the Company and you.  Notwithstanding the foregoing, you understand and agree
that except for your covenants set forth in Section 5 of the ESP, and the
provisions set forth in Sections 3, 6, 7, 10, and 11 of the ESP, all of which
are incorporated by reference, this Agreement supersedes the ESP, and any other
rights and obligations contained in the ESP are hereby extinguished, and you
specifically acknowledge that you have no further entitlement to any severance
pay or any other economic benefits under the ESP.


(b) If any provision of this Agreement, or part thereof, is held invalid, void
or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable.  Any waiver of any provision of
this Agreement shall not constitute a waiver of any other provision of this
Agreement unless expressly so indicated otherwise in writing by the waiving
party. The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.


(c) This Agreement and any claims arising out of this Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts, without giving effect to
the principles of conflicts of laws of such state.


(d) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and obligations of the Company shall inure to the
benefit of the Company’s successors and assigns.


16. No Interference with Rights: Nothing in this Agreement (including but not
limited to the release of claims, confidentiality obligations, non-competition,
non-solicitation, non-disparagement clause, and return of property provisions)
(a) limits or affects your right to challenge the validity of this Agreement
under the Age Discrimination in Employment Act (“ADEA”) or the Older Workers
Benefit Protection Act (“OWBPA”) or (b) prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, or from exercising your rights under Section 7 of the
National Labor Relations Act to engage in protected, concerted activity with
other employees, although by signing this Release you affirm and agree that you
are waiving your right to recover any individual relief (including any money
damages, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by you or on your behalf by
any third party, except where such a waiver is prohibited.


17. Effective Date: If this letter correctly states the agreement and
understanding we have reached, please indicate your acceptance by countersigning
the enclosed copy and returning it to me within 21 days from your receipt of
this document. You may revoke this Agreement for a period of seven (7) days
after signing it.  In order to revoke the Agreement, you must submit a written
notice of revocation to David Colleran, SVP, Secretary and General Counsel, 600
Technology Park Drive, Suite 200, Billerica, MA, 01821, dcolleran@insulet.com. 
This written notice may be sent by mail, overnight mail, email or hand-delivery
but must be received by the Company no later than 11:59 p.m. on the seventh day.
The Agreement will not become effective or enforceable, and no payments will be
made, until this revocation period has expired without being exercised.
 

--------------------------------------------------------------------------------



Very truly yours,
INSULET CORPORATION


By:           /s/ Patrick J. Sullivan               4/27/18                     
Patrick J. Sullivan
Authorized Representative of Insulet Corporation


I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.


Accepted and Agreed to:


        /s/ Brad
Thomas                                                                 
BRAD THOMAS


Date:        04/27/18                                                         


--------------------------------------------------------------------------------

 
EXHIBIT A
 
INSULET CORPORATION AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
 

--------------------------------------------------------------------------------



INSULET CORPORATION
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN


1.                   Purpose. Insulet Corporation (the “Company”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel. The Board of Directors of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of an involuntary termination of employment,
either before or after a Change in Control (as defined in Section 2 hereof),
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that the Insulet Corporation Amended and Restated Executive
Severance Plan (the “Plan”) should be adopted to reinforce and encourage the
continued attention and dedication of the Company’s officers with the title of
Vice President or higher (each, a “Covered Executive” and collectively, the
“Covered Executives”) to their assigned duties without distraction. Nothing in
this Plan shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Covered
Executive and the Company, the Covered Executive shall not have any right to be
retained in the employ of the Company.
 
2.                   Definitions.  The following terms shall be defined as set
forth below:


(a)               “Base Salary” shall mean the annual base salary in effect
immediately prior to the Terminating Event.
 
(b)               “Cause” shall mean, and shall be limited to, the occurrence of
any one or more of the following events:


(i)         conduct by the Covered Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; or
 
(ii)        the commission by the Covered Executive of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Covered Executive that would reasonably be expected to result in
material injury to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or
 
(iii)       willful and deliberate material non-performance by the Covered
Executive of his duties hereunder (other than by reason of the Covered
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Company; or
 
(iv)       a breach by the Covered Executive of any of the provisions contained
in Section 5 of this Plan; or
 
1

--------------------------------------------------------------------------------

 
(v)        a material violation by the Covered Executive of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or
 
(vi)       willful failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.


For purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to act, on
the Covered Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Covered Executive without reasonable belief that the Covered
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.


(c)               “Change in Control” shall be deemed to have occurred upon the
occurrence of any one of the following events, so long as such event constitutes
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company for purposes of
Section 409A of the Code:


(i)         any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
(ii)        persons who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the date hereof shall be considered an
Incumbent Director if such person’s election was approved by or such person was
nominated for election by either (A) a vote of at least a majority of the
Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or
 
2

--------------------------------------------------------------------------------



(iii)       the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (i).


(d)             “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(e)              “Good Reason” shall mean that the Covered Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:


(i)         a material diminution in the Covered Executive’s responsibilities,
authority or duties; or
 
(ii)        a material reduction in the Covered Executive’s Base Salary except
for across-the-board salary reductions similarly affecting all or substantially
all management employees; or
 
(iii)       the relocation of the Company offices at which the Covered Executive
is principally employed to a location more than 50 miles from such offices.


(f)                “Good Reason Process” shall mean:


(i)         the Covered Executive reasonably determines in good faith that a
“Good Reason” condition has occurred;
 
(ii)        the Covered Executive notifies the Company in writing of the
occurrence of the Good Reason condition within 30 days of the occurrence of such
condition;
 
3

--------------------------------------------------------------------------------



(iii)       the Covered Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition;
 
(iv)       notwithstanding such efforts, the Good Reason condition continues to
exist following the Cure Period; and
 
(v)        the Covered Executive terminates his employment within 30 days after
the end of the Cure Period.


If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.


(g)              “Pro-Rata Bonus” shall mean an amount equal to a pro rata
portion of the cash incentive award for the year of termination based on the
degree to which the applicable Company-based financial performance metrics for
the year of termination were satisfied, and assuming target achievement of any
performance metrics related to individual performance.
 
(h)              “Terminating Event” shall mean any of the following events: (i)
termination by the Company of the employment of the Covered Executive for any
reason other than for Cause, death or disability; or (ii) during the 24-month
period following the occurrence of a Change in Control, the termination by the
Covered Executive of his or her employment with the Company for Good Reason. 
Notwithstanding the foregoing, a Terminating Event shall not be deemed to have
occurred herein solely as a result of the Covered Executive being an employee of
any direct or indirect successor to the business or assets of the Company.


3.                   Termination Benefits. In the event a Terminating Event
occurs with respect to a Covered Executive, the Company shall pay or provide to
the Covered Executive any earned but unpaid Base Salary, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the Covered
Executive may be entitled to under any employee benefit plan of the Company
within the time required by law but in no event more than 30 days after the
Terminating Event. In such event, the Covered Executive shall also remain
eligible to receive a cash incentive award for the year prior to the Covered
Executive’s termination to the extent any such bonus has not yet been determined
and/or paid, in which case such bonus, if earned by the Covered Executive under
the terms of the applicable cash incentive plan, shall be paid at the same time
as payments are made to other participants in the applicable cash incentive
plan, but in no event later than March 15 of the year of the Terminating Event.


(a)               Additional Benefits Upon Termination Other Than Within 24
Months Following Change in Control. In the event that the Terminating Event
occurs other than during the 24-month period following the occurrence of a
Change in Control, then subject to and contingent upon the Covered Executive’s
continued satisfaction of the obligations imposed on the Covered Executive
pursuant to Section 5 and the execution of a general release of claims as
provided by the Company (the “Release”) by the Covered Executive and the
expiration of any revocation period with respect to such Release within 60 days
of the Terminating Event, the Company shall:
 
4

--------------------------------------------------------------------------------



(i)         pay the Covered Executive an amount equal to one times (two times if
the Covered Executive is the Company’s Chief Executive Officer) the amount of
the Base Salary of the Covered Executive;


(ii)        solely in the case of a Covered Executive who is a President, Senior
Vice President or Executive Vice President of the Company, pay the Covered
Executive an amount equal to one times the higher of the Covered Executive’s
target cash incentive plan bonus for the year of the Covered Executive’s
termination or actually achieved cash incentive plan bonus for the year prior to
the Covered Executive’s termination;
 
(iii)       solely in the case of a Covered Executive who is a President, Senior
Vice President or Executive Vice President of the Company, pay the Covered
Executive the Pro-Rata Bonus;
 
(iv)       continue to provide health and dental insurance coverage to the
Covered Executive, on the same terms and conditions as though the Covered
Executive had remained an active employee, for 12 months (24 months if the
Covered Executive is the Company’s Chief Executive Officer) following the
Terminating Event; and
 
(v)        reimburse the Covered Executive for outplacement services not to
exceed $15,000 ($25,000 if the Covered Executive is a President, Senior Vice
President, Executive Vice President, or Chief Executive Officer of the Company),
provided that such expenses are incurred by the Covered Executive within 12
months of the termination of employment and such reimbursement shall be made by
the Company within 30 days of receipt of satisfactory evidence of such expenses
(and in no event later than the end of the calendar year following the calendar
year in which the expense was incurred).
 
The amounts set forth in Sections 3(a)(i) and (ii) shall be paid, subject to
Section 9 and clause (b) below, in substantially equal installments in
accordance with the Company’s payroll practice over 12 (24 months if the Covered
Executive is the Company’s Chief Executive Officer) months; provided, however,
that payments for the first 2 months of the period shall not be made until the
first payroll date that occurs following the 60-day period beginning on the date
of the Terminating Event. The amount, if any, set forth in Section 3(a)(iii)
shall be paid at the same time as bonuses are paid to executives of the Company
generally, but in no event later than March 15 of the year following the
completion of the performance period.


(b)               Additional Benefits Upon Termination Within 24 Months
Following Change in Control. In the event that the Terminating Event occurs
during the 24-month period following the occurrence of a Change in Control, then
subject to and contingent upon the Covered Executive’s continued satisfaction of
the obligations imposed on the Covered Executive pursuant to Section 5 and the
execution of the Release by the Covered Executive and the expiration of any
revocation period with respect to such Release within 60 days of the Terminating
Event, the Company shall:
 
5

--------------------------------------------------------------------------------



(i)         pay and provide the Covered Executive each of the benefits and
amounts provided for under Sections 3(a)(i), (a)(ii), (a)(iii), (a)(iv) and
(a)(v) above, except that:


(A)       in lieu of the amounts provided for under Section 3(a)(i), a
President, Senior Vice President or Executive Vice President of the Company
shall be entitled to an amount equal to two times the amount of the Base Salary
of the Covered Executive;
 
(B)        in lieu of the amount provided for under Section 3(a)(ii), a
President, Senior Vice President or Executive Vice President of the Company
shall be entitled to an amount equal to two times the higher of their target
cash incentive plan bonus for the year of the Covered Executive’s termination or
actually achieved cash incentive plan bonus for the year prior to the Covered
Executive’s termination;
 
(C)        the amounts set forth in Sections 3(a)(ii) and (3)(a)(iii) shall be
payable to a Covered Executive even if such person is not a President, Senior
Vice President or Executive Vice President of the Company; and
 
(D)       the full amount of the payments provided for under Sections 3(a)(i)
and (a)(ii), or Sections 3(b)(i)(A) and (b)(i)(B), as applicable, shall be made
via a single lump sum payment paid on the first business day following the
expiration of the 60-day period beginning on the date of the Terminating Event;
and
 
(ii)         cause all outstanding stock options and other stock-based awards
held by the Covered Executive to immediately accelerate and become fully
exercisable or nonforfeitable as of the Covered Executive’s Terminating Event.


4.                   Additional Limitation.


(a)               Anything in this Plan to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Covered Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:


(i)         If the Severance Payments, reduced by the sum of (A) the Excise Tax
and (B) the total of the Federal, state, and local income and employment taxes
payable by the Covered Executive on the amount of the Severance Payments which
are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Covered Executive shall be entitled to the full benefits
payable under this Plan.
 
(ii)         If the Threshold Amount is less than (A) the Severance Payments,
but greater than (B) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Plan shall be reduced
(but not below zero) to the extent necessary so that the sum of all Severance
Payments shall not exceed the Threshold Amount. In such event, the Severance
Payments shall be reduced in the following order:
 
(1) cash payments not subject to Section 409A of the Code; (2) cash payments
subject to Section 409A of the Code; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order. 
 
6

--------------------------------------------------------------------------------

 
(b)               For the purposes of this Section 4, “Threshold Amount” shall
mean three times the Covered Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the Covered
Executive with respect to such excise tax.
 
(c)               The determination as to which of the alternative provisions of
Section 4(a) shall apply to the Covered Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Covered Executive within 15 business days of the Terminating Event, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Covered Executive.  For purposes of determining which of the alternative
provisions of Section 4(a) shall apply, the Covered Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Covered Executive’s
residence on the Terminating Event, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Covered Executive.


5.                   Confidential Information, Noncompetition and Cooperation.


(a)               Confidentiality.  The Covered Executive understands and agrees
that the Covered Executive’s employment creates a relationship of confidence and
trust between the Covered Executive and the Company with respect to all
Confidential Information (as defined below). At all times, both during the
Covered Executive’s employment with the Company and after his or her
termination, the Covered Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Covered Executive’s duties to
the Company.
 
(b)               Confidential Information. As used in this Plan, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. 
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company. Confidential Information includes information
developed by the Covered Executive in the course of the Covered Executive’s
employment by the Company, as well as other information to which the Covered
Executive may have access in connection with the Covered Executive’s
employment.  Confidential Information also includes the confidential information
of others with which the Company has a business relationship. Notwithstanding
the foregoing, Confidential Information does not include information in the
public domain, unless due to breach of the Covered Executive’s duties under
Section 5(a).
 
7

--------------------------------------------------------------------------------

 
(c)               Documents, Records, etc.  All documents, records, data,
apparatus, equipment and other physical property, whether or not pertaining to
Confidential Information, which are furnished to the Covered Executive by the
Company or are produced by the Covered Executive in connection with the Covered
Executive’s employment will be and remain the sole property of the Company.  The
Covered Executive will return to the Company all such materials and property as
and when requested by the Company. In any event, the Covered Executive will
return all such materials and property immediately upon termination of the
Covered Executive’s employment for any reason.  The Covered Executive will not
retain with the Covered Executive any such material or property or any copies
thereof after such termination.
 
(d)               Noncompetition and Nonsolicitation.  During the employment of
the Covered Executive and for 12 months (24 months if the Covered Executive is
the Company’s Chief Executive Officer) thereafter, the Covered Executive (i)
will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined); (ii) will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with the Company (other than terminations of employment of subordinate employees
undertaken in the course of the Covered Executive’s employment with the
Company); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Company.  The Covered Executive understands that the restrictions set
forth in this Section 5(d) are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Plan, the term “Competing
Business” shall mean a business conducted anywhere in the United States that is
competitive with any business which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the Covered
Executive. Notwithstanding the foregoing, the Covered Executive may own up to
one percent of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.
 
(e)               Litigation and Regulatory Cooperation. During and after the
Covered Executive’s employment, the Covered Executive shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the Covered
Executive was employed by the Company.  The Covered Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Covered Executive’s employment, the Covered Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Covered
Executive was employed by the Company.  The Company shall reimburse the Covered
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Covered Executive’s performance of obligations pursuant to this Section
5(e).
 
8

--------------------------------------------------------------------------------

 
(f)                Non-Disparagement.  During the employment of the Covered
Executive and after the termination of employment of the Covered Executive, the
Covered Executive agrees not to make or cause to be made, directly or
indirectly, any statement to any person criticizing or disparaging the Company
or any of its stockholders, directors, officers or employees or commenting
unfavorably or falsely on the character, business judgment, services, products,
business practices or business reputation of the Company or any of its
stockholders, directors, officers or employees.
(g)               Injunction.  The Covered Executive agrees that it would be
difficult to measure any damages caused to the Company which might result from
any breach by the Covered Executive of the promises set forth in this Section 5,
and that in any event money damages would be an inadequate remedy for any such
breach.  Accordingly, subject to Section 6 of this Plan, the Covered Executive
agrees that if the Covered Executive breaches, or proposes to breach, any
portion of this Plan, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.


6.                   Arbitration of Disputes. Any controversy or claim arising
out of or relating to this Plan or the breach thereof or otherwise arising out
of the Covered Executive’s employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
whether based on age or otherwise) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Boston, Massachusetts in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators. In the
event that any person or entity other than the Covered Executive or the Company
may be a party with regard to any such controversy or claim, such controversy or
claim shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 6 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 6 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 6.

9

--------------------------------------------------------------------------------

 
7.                   Consent to Jurisdiction. To the extent that any court
action is permitted consistent with or to enforce Section 6 of this Plan, the
parties hereby consent to the jurisdiction of the Superior Court of The
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts.  Accordingly, with respect to any such court action,
the Covered Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.
 
8.                   Withholding.  All payments made by the Company under this
Plan shall be net of any tax or other amounts required to be withheld by the
Company under applicable law.
 
9.                   Section 409A.


(a)               Anything in this Plan to the contrary notwithstanding, if at
the time of the Covered Executive’s “separation from service” within the meaning
of Section 409A of the Code, the Company determines that the Covered Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Covered Executive
becomes entitled to under this Plan would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Covered
Executive’s separation from service, or (B) the Covered Executive’s death.
 
(b)               The parties intend that this Plan will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Plan is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.
 
(c)               The determination of whether and when a separation from
service has occurred shall be made in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A-1(h).
 
(d)               The Company makes no representation or warranty and shall have
no liability to the Covered Executive or any other person if any provisions of
this Plan are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


10.                 Notice and Date of Termination.


(a)               Notice of Termination.  After the occurrence of a Termination
Event, such event shall be communicated by written Notice of Termination from
the Company to the Covered Executive or vice versa in accordance with this
Section 10. For purposes of this Plan, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Plan
relied upon and the Date of Termination.
 
10

--------------------------------------------------------------------------------

 
(b)               Date of Termination.  “Date of Termination,” with respect to
any purported termination of a Covered Executive’s employment, shall mean the
date specified in the Notice of Termination.
 
(c)               Notice to the Company. Covered Executive will send all
communications to the Company relating to this Plan, in writing, addressed as
follows, subject to change when notified by the Company:


Insulet Corporation
Attention: General Counsel
600 Technology Park Drive, Suite 200
Billerica, MA 01821


(d)               Notice to the Executive. Company will send all communications
to the Covered Executive, relating to this Plan, in writing, addressed to the
Covered Executive at the last address the Covered Executive has filed in writing
with the Company.


11.               No Mitigation.  The Covered Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Covered Executive by the Company under this Plan.  Further, the amount of any
payment provided for in this Plan shall not be reduced by any compensation
earned by the Covered Executive as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by the
Covered Executive to the Company, or otherwise.
 
12.               Benefits and Burdens.  This Plan shall inure to the benefit of
and be binding upon the Company and the Covered Executives, their respective
successors, executors, administrators, heirs and permitted assigns. In the event
of a Covered Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under this Plan, the Company
shall continue such payments to the Covered Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Covered
Executive fails to make such designation).
 
13.               Enforceability. If any portion or provision of this Plan shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.
 
14.               Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Plan, or the waiver
by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
15.               Notices.  Any notices, requests, demands, and other
communications provided for by this Plan shall be sufficient if in writing and
delivered in person or sent by registered or certified mail, postage prepaid, to
a Covered Executive at the last address the Covered Executive has filed in
writing with the Company, or to the Company at their main office, attention of
the Board of Directors.
 
11

--------------------------------------------------------------------------------

 
16.               Effect on Other Plans.  Nothing in this Plan shall be
construed to limit the rights of the Covered Executives under the Company
benefit plans, programs or policies.
 
17.               Amendment or Termination of Plan. The Company may amend or
terminate this Plan at any time or from time to time.
 
18.               Governing Law. This Plan shall be construed under and be
governed in all respects by the laws of The Commonwealth of Massachusetts.
 
19.               Obligations of Successors. In addition to any obligations
imposed by law upon any successor to the Company, the Company will use its
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


ADOPTED:  May 8, 2008
AMENDED:  November 14, 2008
AMENDED:   December 16, 2010
AMENDED:  February 1, 2015
AMENDED: March 25, 2016
AMENDED: December 14, 2016
 


12

--------------------------------------------------------------------------------

 
EXHIBIT B




RELEASE OF CLAIMS


Do Not Sign This Release of Claims Prior To The Separation Date


FOR AND IN CONSIDERATION OF the Termination Benefits described in Section 2 of
the April, 2018 letter agreement between Brad Thomas (hereinafter, “you” or “I”)
and Insulet Corporation (“Insulet” or the “Company”) (the “Agreement”) into
which this document is incorporated, which are conditioned on you signing,
delivering and not revoking this Release of Claims (“Release”) to  David
Colleran, SVP, Secretary and General Counsel, Insulet Corporation, 600
Technology Park Drive, Suite 200, Billerica, MA, 01821, so that David Colleran
receives your signed Release or within five days following the Separation Date,
defined in Section 1 of the Agreement,  you agree as follows:


1. Release: Please carefully review this section with your attorney, or other
trusted advisor, and do not sign this document unless you understand what this
section says.


(a) In exchange for the amounts and benefits described in Section 2 of the
Agreement, which are in addition to anything of value to which you are entitled
to receive, you and your representatives, agents, estate, heirs, successors and
assigns, absolutely and unconditionally release, discharge, indemnify and hold
harmless the “Company Releasees” from any and all legally waivable claims that
you have against the Company Releasees.  Other than as permitted in Section 1(e)
below, this means that by signing this Release, you are agreeing to forever
waive, release and discharge any type of claim against the Company Releasees
arising from conduct that occurred any time in the past and up to and through
the date you sign this Release. Company Releasees is defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
directors, shareholders/stockholders, officers, employees, attorneys and/or
agents, all both individually and in their official capacities.


(b) This release includes, but is not limited to, any waivable claims you have
against the Company Releasees based on conduct that occurred any time in the
past and up to and through the date you sign this Release that arises from any
federal, state or local law, regulation, code or constitution dealing with
either employment, employment benefits or employment discrimination.  By way of
example, this release includes the release of claims against the Company
Releasees under the laws or regulations concerning discrimination on the basis
of race, color, creed, religion, age, sex, sex harassment, sexual orientation,
gender identity, national origin, ancestry, genetic carrier status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal, state or local law. This
release also includes any claim you may have against the Company Releasees for
breach of contract, whether oral or written, express or implied; any tort claims
(such as wrongful discharge, tortious interference with contractual or
advantageous relations, misrepresentation and/or defamation); any claims for
equity or employee benefits of any kind; or any other legally waivable statutory
and/or common law claims.


(c) For avoidance of doubt, by signing this Release you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Section 1(e) below) under the following nonexclusive list of discrimination
and employment statutes: Title VII of the Civil Rights Act of 1964 (Title VII”),
The Americans With Disabilities Act (“ADA”), The ADA Amendments Act, The Equal
Pay Act (“EPA”), The Lilly Ledbetter Fair Pay Act, the Family and Medical Leave
Act (“FMLA”), The Worker Adjustment and Retraining Notification Act (“WARN”),
The Genetic Information Non- Discrimination Act (“GINA”), The Employee
Retirement Income Security Act (“ERISA”), The Massachusetts Fair Employment
Practices Act (M.G.L. ch. 151B), The Massachusetts Payment of Wages Law (M.G.L.
ch. 149, § 148), The Massachusetts Overtime Law (M.G.L. ch. 151, § 1A), The
Massachusetts Equal Rights Act, The Massachusetts Sick Leave law, The
Massachusetts Equal Pay Act, the Massachusetts Privacy Statute, the
Massachusetts Earned Paid Sick Leave Law, The Massachusetts Civil Rights Act,
all as amended, as well as any other federal, state and local statutes,
regulations, codes or ordinances that apply to you.
 
13

--------------------------------------------------------------------------------



(d) You release the Company Releasees from any and all wage and hour related
claims to the maximum extent permitted by state law. This release of legal
claims includes any wage and hour related claims under any state law for unpaid
or delayed payment of wages, overtime, bonuses, commissions, incentive payments
or severance, missed or interrupted meal periods, interest, attorneys’ fees,
costs, expenses, liquidated damages, treble damages or damages of any kind to
the maximum extent permitted by law.


(e) Nothing in this Section 1 or elsewhere in this Release (including but not
limited to the accord and satisfaction, confidentiality, non-disparagement, and
return of property provisions) (i) prevents you from filing a claim under the
workers compensation or unemployment compensation statutes; (ii) limits or
affects your right to challenge the validity of this Release under the ADEA or
the Older Worker Benefits Protection Act; or (iii) prevents you from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, the National Labor Relations Board, the Securities and
Exchange Commission, or any other federal, state or local agency charged with
the enforcement of any laws, including providing documents or other information
to such agencies; although, by signing this Release you are waiving your right
to recover any individual relief (including any backpay, frontpay, reinstatement
or other legal or equitable relief) in any charge, complaint, or lawsuit or
other proceeding brought by you or on your behalf by any third party, except for
any right you may have to receive an award from a government agency (and not the
Company) for information provided to the government agency.


(f) Nothing in this Section 1 shall be construed as a waiver of any right you
may have to indemnification under the by-laws of the Company or any coverage
provided by the Company’s Directors and Officers insurance.


2. Arbitration of Disputes: Any controversy or claim arising out of or relating
to this Release or the breach thereof shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Boston, Massachusetts in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators.  In the
event that any person or entity other than you or the Company may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 2 shall be specifically enforceable. 
Notwithstanding the foregoing, this Section 2 shall not preclude either you or
the Company from pursuing a court action for the sole purpose of obtaining a
temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 2.


3. Consent to Jurisdiction: To the extent that any court action is permitted
consistent with or to enforce Section 2 of this Release, you and the Company
hereby consent to the jurisdiction of the Superior Court of The Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, you (a)
submit to the personal jurisdiction of such courts; (b) consent to service of
process; and (c) waive any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.
 
14

--------------------------------------------------------------------------------

 
4.                   Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:


Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:


(a) in consideration for the amounts and benefits described in Section 2 of the
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose on
or prior to the date this Release was executed;


(b) you understand that rights or claims under the ADEA which may arise after
the date this Release is executed are not waived by you;


(c) you have carefully read and fully understand all of the provisions of this
Release, and you knowingly and voluntarily agree to all of the terms set forth
in this Release; and


(d) in entering into this Release you are not relying on any representation,
promise or inducement made by the Company Releasees or their attorneys with the
exception of those promises described in the Agreement.


5. Period for Review and Consideration of Agreement:


(a) You acknowledge that you have at least twenty-one (21) days to review this
Release and consider its terms before signing it.


(b) The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Release.


6. Representations and Warranties: You represent that you have no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency that involves you or any of the Company Releasees. You
affirm that you have given the Company oral and/or written notice of any and all
concerns that you may have regarding suspected ethical or compliance issues or
violations on the part of the Company, any of the Company Releasees or you. You
also affirm that you have no known workplace injuries or occupational diseases,
and you have been provided and/or have not been denied any leave or
accommodation under applicable leave and/or disabilities laws.  You acknowledge
and represent that you have received from the Company any and all payments due
you through the date of your execution of this Release, including, without
limitation, wages, salary, vacation pay, draws, incentive pay, bonuses,
commissions, severance pay, any and all other forms of compensation or benefits,
attorney's fees, or other costs or sums, other than as expressly provided for in
the Agreement.  You warrant and represent to the Company that you have not
assigned or transferred, or purported to assign or transfer to any person or
entity any matter included in the release in Section 1, above, or any part or
portion thereof, and you agree to indemnify and hold harmless the Company from
and against any claim, demand, damage, debt, liability, account, reckoning,
obligation, cost, expense (including payment of attorney’s fees and costs
actually incurred, whether or not litigation is commenced), lien, action, and
cause of action, based on, in connection with, or arising out of any such
assignment or transfer, or purported assignment or transfer.
 
15

--------------------------------------------------------------------------------



7. Revocation Right: You may revoke this Release for a period of seven (7) days
after signing it.  In order to revoke this Release, you must submit a written
notice of revocation to David Colleran, Secretary and General Counsel, Insulet
Corporation, 600 Technology Park Drive, Suite 200, Billerica, MA, 01821,
dcolleran@insulet.com.  This written notice may be sent by mail, overnight mail,
email or hand-delivery but must be received by the Company no later than 11:59
p.m. on the seventh day.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.




Signature:
 
Date Signed:
 
 
Brad Thomas
 
 


 
16

--------------------------------------------------------------------------------



EXHIBIT C


INVENTIONS, NON-DISCLOSURE, NON-SOLICITATION, NON-SERVICING
AND NON-COMPETITION AGREEMENT,
Dated October 31, 2014, between Brad Thomas and Insulet Corporation






17